Name: Council Regulation (EEC) No 4107/87 of 22 December 1987 opening, allocating and providing for the administration of a Community tariff quota for certain woven fabrics of cotton originating in Spain (1988)
 Type: Regulation
 Subject Matter: Europe;  leather and textile industries;  tariff policy
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 383 / 41 COUNCIL REGULATION (EEC) No 4107 / 87 of 22 December 1987 opening, allocating and providing for the administration of a Community tariff quota for certain woven fabrics of cotton originating in Spain ( 1988 ) Community nature of the quota ; whereas in order to correspond as closely as possible to the real trend of the market for the product in question the allocation should reflect the requirements of the Member States based on statistics of imports of the said products from Spain during a representative reference period and on the economic outlook for the quota period in question ; Whereas during the last three years for which statistics are available the imports into the Member States of these products were as follows : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 30 and 31 thereof, Having regard to the proposal from the Commission , Whereas , under Articles 30 and 31 of the Act of Accession , the duties applicable to imports into the Community as constituted on 31 December 1985 of certain woven fabrics of cotton originating in Spain are to be progressively abolished in the context of a Community tariff quota of 2 013 tonnes ; whereas on 1 January 1988 the duties in question will be reduced to 62,5 % of the basic duties ; whereas by way of derogation from Article 30 of the Act of Accession , Regulation (EEC ) No 443 / 86 ( J ), provides that the basic duties shall be those actually applied on 1 January 1986 ; whereas it is therefore appropriate , for the purpose of determining the duties applicable to the products in question , to open a Community tariff quota of 2 013 tonnes for certain woven fabrics of cotton originating in Spain at the rates of duty shown in the table in Article 1 ; (tonnes) Member State 1984 1985 1986 Benelux 213 225 288 Denmark 83 50 128 Germany 350 148 51 Greece 39  8 France 1 160 1 279 1 268 Ireland 409 59 14 Italy 318 408 36 United Kingdom 372 436 72 Whereas in view of these factors and of market forecasts for these products , and in particular of forecasts made by certain Member States , the initial percentage shares of the quota volume can be expressed approximately as follows : 6,54 2,37 7,78 0,67 52,54 16,10 10,80 3,20 Benelux Denmark Germany Greece France Ireland Italy United Kingdom Whereas Article 1 of Protocol 3 annexed to the Act of Accession makes special provisions for the importation into Portugal of the products in question originating in Spain ; whereas , consequently , the Community tariff quota applies only in the Community as constituted on 31 December 1985 ; Whereas from the date on which the said quota is opened , the nomenclature used in the Common Customs Tariff will be replaced by the combined nomenclature based on the International Convention on the Harmonized Commodity Description and Coding System ; whereas this Regulation must take account of that fact by indicating the combined nomenclature codes and , where appropriate , the TARIC code numbers within which the said products fall ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rates laid down for the quota should be applied consistently to all imports of the products in question into all the Member States until the quota is exhausted ; whereas , in the light of these principles , allocation of the tariff quota among the Member States would seem to preserve the Whereas , to allow for the trend of imports of the products concerned in the various Member States , the quota volume should be divided into two parts , the first being allocated among the Member States and the second held as a reserve to cover any subsequent requirements of Member States which have used up their initial share ; whereas , to afford importers in each Member State some degree of certainty , an appropriate level for the first part of the Community quota would , in the present circumstances , be 75 % of the quota volume ;(M OJ No L 50 , 28 . 2 . 1986 , p. 9 . No L 383 / 42 Official Journal of the European Communities 31 . 12 . 87 ponding reserve in order to prevent part of the Community tariff quota from remaining unused in one Member State when it could be used in others ; Whereas since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , any operation concerning the administration of the quota shares allocated to that economic union may be carried out by any one of its members , Whereas the initial shares of the Member States may be used up at different rates ; whereas , in order to avoid any break in the continuity of supplies on this account , it should be provided that any Member State which has almost used up one of its initial shares should drawn an additional share from the corresponding reserve ; whereas each time its additional share is almost used up a Member State should draw a further share and so on as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this form of administration requires close cooperation between the Member States and the Commission and the latter must be able to monitor the extent to which the quota volume has been used up and inform the Member States accordingly ; HAS ADOPTED THIS REGULATION: From 1 January to 31 December 1988 the customs duties applicable to imports into the Community as constituted on 31 December 1985 of the following products originating in Spain shall be suspended at the levels indicated and within the limits of the Community tariff quota indicated : Whereas if at a given in the quota period a considerable quantity of a Member State's initial share remains unused , it is essential that the Member State concerned should return a significant proportion thereof to the corres ­ Order No CN code Description Volume of the quota ( tonnes ) Rate of duty (% ) 09.0315 5208 5209 5210 Woven fabrics of cotton , containing 85 % or more by weight of cotton , weighing not more than 200 g / m2 Woven fabrics of cotton , containing 85 % or more by weight of cotton , weighing more than 200 g /m2 Woven fabrics of cotton , containing less than 85 % by weight of cotton , mixed mainly or solely with man-made fibres , weighing not more than 200 g /m2 2,5 2,5 2,5 5211 Woven fabrics of cotton , containing less than 85 % by weight of cotton , mixed mainly or solely with man-made fibres , weighing more than 200 g /m2 - 2 013 2,5 5212 Other woven fabrics of cotton 2,5 ex 5811 00 00 Quilted textile products of cotton in the piece , composed of one or more layers of textile materials assembled with padding by stitching or otherwise , other than embroidery of heading No 58 10 2,5 ex 6308 00 00 Sets consisting of woven fabric and yarn of cotton , whether or not with accessories , for making up into rugs , tapestries , embroidered tablecloths or serviettes , or similar textile articles put up in packings for retail sale 2,5 2 . The second part , amounting to 503 tonnes , shall constitute the reserve . Article 2 1 . The first part of the Community tariff quota referred to in Article 1 , amounting to 1 510 tonnes , shall be allocated among the Member States ; the quota shares , which shall , subject to Article 5 , be valid until 31 December 1988 , shall be as follows : Article 3 1 . If a Member States has used 90 % or more of its initial share as specified in Article 2 ( 1 ), or of that share less any portion returned to the reserve pursuant to Article 5 , it shall forthwith , by notifying the Commission and to the extent that the reserve so permits , draw a second share equal to 15 % of its initial share , rounded up where necessary to the next whole number . 2 . If, after its initial quota share has been used up , a Member State has used 90 % or more of its second share ftonnes) Benelux 100 Denmark 35 Germany 120 Greece 10 France 790 Ireland 245 Italy 160 United Kingdom 50 No L 383 /4331 . 12 . 87 Official Journal of the European Communities form each Member State of the extent to which the reserve has been used up as soon as it has been notified . It shall inform the Member States not later than 5 October 1988 of the state of the reserve following any return of quota shares pursuant to Article 5 . It shall ensure that the drawing which exhausts the reserve does not exceed the balance available , and to this end shall notify the amount of that balance to the Member State making the final drawing . as well , it shall forthwith , using the procedure provided for in paragraph 1 , draw a third share equal to 7,5 % of the initial share , rounded up where necessary to the next whole number . 3 . If, after its second share has been used up , a Member State has used 90 % or more of its third share , it shall , using the same procedure drawn a fourth share equal to the third . This process shall continue until the reserve is used up . 4 . By way of derogation from paragraphs 1 , 2 and 3 , Member States may draw smaller shares than those specified in the said paragraphs if there is reason to believe that they might not be used in full . Member States shall inform the Commission of their reasons for applying this paragraph . Article 7 1 . Member States shall take all appropriate measures to ensure that additional drawings of shares pursuant to Article 3 enable imports to be charged without interruption against their accumulated shares of the Community tariff quota . 2 . Member States shall ensure that importers of the products concerned have free access to the quota shares allocated to them . 3 . Member States shall charge imports of the products concerned against their shares as and when the goods are entered with the customs authorities for free circulation . 4 . The extent to which a Member State has used up its shares shall be determined on the basis of the imports of the goods in question entered with the customs authorities for free circulation . Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1988 . Article 5 By 1 October 1988 at the latest , Member States must return to the reserve the unused portion of their initial share which , on 15 September 1988 , is in excess of 20% of the initial volume . They may return a greater portion if there is reason to believe that it might not be used . By 1 October 1988 at the latest , Member States must notify the Commission of the total quantities of the products concerned imported on or before 15 September 1988 and charged against the Community quota and of any portion of their initial share that they are returning to the reserve . Article 8 At the request of the Commission , Member States shall inform if of imports actually charged against their quota shares . Article 9 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 The Commission shall keep account of the shares drawn by Member States pursuant to Articles 2 and 3 and shall in ­ Article 10 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1987 . For the Council The President N. WILHJELM